DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosmescu, U.S. 2005/0113825 (hereinafter Cosmescu).
Regarding claim 1, Cosmescu discloses (note figs. 2a and 3a-c) an ultrapolar pencil comprising: a handpiece (42); a hollow telescopic member (44); and an electrosurgery blade (48) including a non-conductive member (26) with opposing ‘planar sides’ (i.e., top and bottom surfaces in fig. 2a) and a cutting edge (i.e., distal tip), an active electrode (28) ‘positioned on’ one of the planar sides (i.e., positioned on an edge of one of the planar sides, wherein the edges of the electrode and the planar side contact each other) such that a portion of the side is exposed near the cutting edge, and a return electrode (30) ‘positioned on’ the opposing planar side (i.e., positioned on an edge of the opposing planar side, wherein the edges of the electrode and the planar side contact each other) such that a portion of the side is exposed near the cutting edge.  It should be noted that according to Merriam-Webster dictionary, “on” has been “used as a function word to indicate position in close proximity with”.  Furthermore, according 
Regarding claims 2-3, Cosmescu discloses (note figs. 1a-b and 3a) an ultrapolar pencil that ca be used in the claimed manner (note abstract).   
Regarding claim 4, Cosmescu discloses (see above) an ultrapolar pencil necessarily comprising a ‘retaining member’ (see inner walls of narrowed distal tip in fig. 3c) located within the telescopic member. 
Regarding claim 11, Cosmescu discloses (note figs. 3a-c) an ultrapolar pencil comprising a conductive elongated contact member (64), and a conductive contact member (formed from ‘80’ and ‘76’) slidably engaged therewith (note paragraph 50).  
Regarding claim 13, Cosmescu discloses (note figs. 3a-c) an ultrapolar pencil wherein a portion (76) of the conducive contact member is positioned within an interior of the hollow telescopic member, and a different portion (80) of the conductive contact member is positioned on an exterior surface of the hollow telescopic member (note paragraph 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu.
Regarding claims 5, 6, and 19, Cosmescu discloses (see above) an ultrapolar pencil comprising: a handpiece; a hollow telescopic member; an electrosurgery blade including a non-conductive member having an active and a return electrode disposed thereon; a first conductor (76) connected to the active electrode, a first ‘retaining element’ (80), a second conductor (78) connected to the return electrode, and a second ‘retaining element’ (82).  While Cosmescu fails to explicitly disclose an ultrapolar pencil wherein the conductors comprise insulated wires, it is well known in the art that these different configurations for conducting electricity are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Cosmescu to comprise an ultrapolar pencil having insulated wires for conductors.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical conductors in order to produce a predictable result (see MPEP 2143). 
Regarding claims 7, 10, 14, and 17, Cosmescu discloses (see above) an ultrapolar pencil wherein the handpiece member and the hollow telescopic member (along with a distal nozzle member) form an evacuation channel (note figs. 4a-d).
Regarding claims 8, 15, and 18, Cosmescu discloses (see above) an ultrapolar pencil further comprising a hollow ‘swivel member’ (50/152) capable of being connected to a vacuum tube (note fig. 4b; paragraph 61).

Regarding claims 12 and 20, Cosmescu discloses (see above) an ultrapolar pencil comprising: a handpiece; a hollow telescopic member; an electrosurgery blade including a non-conductive member having an active and a return electrode disposed thereon; and a conductive elongated contact member having a conductive contact member slidably engaged therewith.  While Cosmescu discloses a ‘conductive rod’ (78) that is contained within the telescopic member and connected to the return electrode, as well as a conductive tube (62 – contains ‘64’ and ‘66’) that is contained within the handpiece and can slidably receive the conductive rod, it fails to explicitly disclose the inverse (i.e., a conductive tube that is contained within the telescopic member and a conductive rod that is contained within the handpiece).  However, it is well known in the art that these different coupling configurations for conducting electricity are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Cosmescu to comprise an ultrapolar pencil having a conductive tube that is contained within the telescopic member and a conductive rod that is contained within the handpiece.  This is because this modification would have merely comprised a simple substitution of interchangeable conductive coupling configurations in order to produce a predictable result (see MPEP 2143).


Response to Arguments
Applicant’s arguments filed 4/1/21, with respect to the Double Patenting rejections, have been fully considered and are persuasive.  Therefore, the corresponding rejections have been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive.  Regarding Applicant’s arguments against the Cosmescu reference, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met by Cosmescu as they are currently written, due to the breadth of limitations such as “planar sides” and “positioned on” (see above interpretation of Cosmescu).  As noted above, Examiner asserts that the electrodes are ‘positioned on’ the planar sides (in view of the interpretation of ‘on’ seen above) since their edges contact each other.  It should also be noted (regarding some of the claimed functional limitations) that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, Examiner asserts that the claims are still rejected in view of the cited references, as can be seen above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794